 



Exhibit 10.5
AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Amendment (this “Amendment”) is made effective as of June 15, 2007,
and is entered into by and between Replidyne, Inc. (the “Company”), and Peter
Letendre (“Employee”) and, together with the Company, the “Parties”).
RECITALS
     WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated April 4, 2006 (the “Employment Agreement”);
     WHEREAS, in order to reflect the final terms and conditions related to
Employee’s change in control benefits and certain other changes to the
Employment Agreement, the Parties desire to amend certain terms of the
Employment Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENT

1.   All capitalized terms used but not defined herein shall have the meanings
assigned to them in the Employment Agreement.

2.   The introductory paragraph of the Employment Agreement is hereby amended
and restated to reflect this Amendment, and will now read in its entirety as
follows:

     This Employment Agreement (the “Agreement”) is made as of this 4th day of
April, 2006, and amended effective June 15, 2007, by and between Replidyne,
Inc., (the “Company”), and Peter Letendre (“Employee”) (collectively, the
“Parties”).
     Whereas, the Company wishes to continue to employ Employee and to assure
itself of the continued services of Employee on the terms set forth herein;
     Whereas, Employee wishes to be so employed under the terms set forth
herein;
     Whereas, Employee and the Company are parties to that certain Offer Letter
dated January 21, 2005;
     Whereas, the Parties desire to amend and restate the Offer Letter to
reflect certain additional and revised terms of Employee’s employment; and

 



--------------------------------------------------------------------------------



 



     Whereas, the Parties intend that this Agreement, as amended, shall
supersede and replace any similar agreements that presently exist or may have
previously existed between the Parties regarding the terms of Employee’s
employment with the Company.

3.   Section 7 of the Employment Agreement is amended and restated to read in
its entirety as follows:

7. Bonus. Employee may be eligible to receive an annual performance bonus of up
to 50% of his Base Salary subject to employment taxes, withholding and
deductions (“Bonus”) based upon Employee’s achievements of certain milestones
and performance objectives established by the Company (“Variable Incentive Bonus
Plan”). Except as expressly provided otherwise herein, Employee must remain
employed with the Company throughout the applicable bonus year in order to be
eligible for any Bonus. The Board of Directors, in its sole discretion, shall
determine the extent to which Employee has achieved the performance targets upon
which Employee’s Bonus is based, and the amount of Bonus to be paid to Employee,
if any. Bonuses are not earned until they are approved in writing by the Board
of Directors.

4.   Section 10(f) of the Employment Agreement is amended and restated to read
in its entirety as follows:

     (f) Definition of Good Reason. Employee may voluntarily terminate
Employee’s employment for “Good Reason” by notifying the Company in writing,
within thirty (30) days after the occurrence of one of the following events
taken without Employee’s consent, that Employee intends to terminate Employee’s
employment for Good Reason on the thirtieth (30th) day following the Company’s
receipt of Employee’s notice, if the Company has not cured the event that gives
rise to Good Reason before the end of such thirty (30) day period: (i) a
reduction in Employee’s Base Salary, bonus (if any) or benefits that would
materially diminish the aggregate value of Employee’s total compensation and
benefits; (ii) the assignment to Employee of duties that are substantially and
materially inconsistent with the position held by Employee prior to the Change
in Control and that are not a reasonable advancement of Employee’s position
within the Company; or (iii) a material change in geographic location (more than
50 miles) from Employee’s current principal place of performing services on
behalf of the Company.

5.   Section 11(b) of the Employment Agreement is amended and restated to read
in its entirety as follows:

     (b) Change of Control Termination. If within the thirteen (13) months
immediately following a Change in Control or the one (1) month immediately
preceding a Change in Control: (i) Employee is involuntarily terminated by the
Company (or its successor entity) other than for Cause or (ii) Employee
voluntarily terminates his employment with the Company (or its

2



--------------------------------------------------------------------------------



 



successor entity) for Good Reason (either constituting a “Change of Control
Termination”), and in each case Employee signs a Release and written
acknowledgment of Employee’s continuing obligations under the Proprietary
Information Agreement, Employee shall be entitled to receive the Severance
Benefits set forth in Paragraph 10(d). In addition, the Company will vest all of
the shares subject to the options and such vesting shall occur upon the
occurrence of the Change of Control in the case of a Change of Control
Termination occurring prior to the Change in Control or upon termination in the
case of a Change of Control Termination occurring after the Change of Control.
All other terms and conditions set forth in the options, the Plan, and the
applicable stock option agreements shall remain in full force and effect.
Employee shall also be eligible to receive a bonus equal to the average of
Employee’s annual bonus for the two years prior to such Change in Control
Termination to be paid at the same time as bonuses are paid pursuant to the
Company’s policy.

6.   Section 12 of the Employment Agreement is amended and restated to read in
its entirety as follows:

12. Deferred Compensation. Severance Benefits and Change of Control Severance
Benefits pursuant to Sections 10(d) and 11(b) above, to the extent of payments
made from the date of termination of Executive’s employment through March 15 of
the calendar year following such termination, are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary termination from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Executive be delayed until 6 months after Executive’s separation from service
if Executive is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.

7.   Except as set forth above, the Employment Agreement, as amended, shall
remain in full force and effect in accordance with its terms.

8.   This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall be considered one
and the same agreement.

3



--------------------------------------------------------------------------------



 



9.   This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Colorado applicable to contracts made
and to be performed entirely within such state.   10.   This Amendment shall be
effective upon its execution by each of the Company and Employee.

[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first written above.

                  /s/ Peter Letendre       Peter Letendre             
REPLIDYNE, INC.
      By:   /s/ Kenneth J. Collins         Name:   Kenneth J. Collins       
Title:   Chief Executive Officer     

5